BROCK, Judge.
Subsequent to the docketing of the record on appeal, plaintiff and defendant Sarah Wilson Tate entered into a settlement agreement under G.S. IB-4. Therefore, plaintiff asserts only his assignment of error to the entry of judgment in favor of defendant Pound & Moore, Inc.
We hold that plaintiff’s evidence fails to show actionable negligence on the part of Pound & Moore, Inc. The action of the trial court in rendering judgment in favor of Pound & Moore, Inc., notwithstanding the verdict is
Affirmed.
Chief Judge Mallard and Judge Britt concur.